Citation Nr: 1721144	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-40 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable initial evaluation for cataracts. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for bilateral sensorineural hearing loss (SNHL). 

4.  Entitlement to service connection for idiopathic thrombocytopenic purpura (ITP). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to June 1971, and from February 1991 to October 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the Board headquarters located in Washington, D.C. A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Before the Board can adjudicate this matter, each of the claims must be remanded for further development.  Specifically, the Veteran is entitled to VA examinations to evaluate the nature and etiology of his bilateral SNHL, tinnitus, and ITP, as well as a separate VA ophthalmological examination to evaluate the Veteran's eyesight for the purpose of determining the appropriate rating for his service-connected cataract condition.  

A review of the claims file shows that the Veteran last had his eyesight evaluated by VA in a December 2008 VA examination in connection with his initial claim of service connection for a cataract condition.  As the only visual acuity testing available to the Board is nearly nine years old, a new VA ophthalmological examination is necessary to obtain updated visual acuity testing results prior to adjudication of this issue.  

During the March 2017 hearing the Veteran stated that he currently had 20/20 visual acuity in both eyes following corrective surgeries.  He also stated that he was submitting a report from his ophthalmologist in which his ophthalmologist attested to the fact that the Veteran's vision had been corrected by the surgeries and that he needed no additional surgeries.  A review of the record, however, does not show that this ophthalmologist report has been associated with the claims file.  This is potentially relevant evidence which the RO must attempt to obtain prior to any adjudication of this issue.  

As for the Veteran's bilateral SNHL and tinnitus, the Veteran has never been afforded a VA examination to evaluate the nature and etiology of either condition.  As part of its obligations pursuant to 38 U.S.C.A. § 5103A, VA has a duty to conduct medical inquiry in the form of VA examination to substantiate a claim of service connection.  This duty is not triggered, however, unless the evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service connected disability.  38 C.F.R. § 3.159(c)(4).  The third prong of 38 C.F.R. § 3.159(c)(4), requiring only that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has submitted private audiology examinations in February 2010 and March 2017 indicating hearing loss of 38 C.F.R. § 3.317 standards.  The Veteran also submitted a March 2010 letter from a Dr. M.N. in which Dr. M.N. stated that he had been treating the Veteran for tinnitus and bilateral SNHL.  Dr. M.N. opined that it was at least as likely as not that the tinnitus and bilateral SNHL were due to military service, on the basis of the Veteran's history of military noise exposure.  

During the March 2017 hearing, the Veteran asserted that he began experiencing a slight ringing in his ears while in service that had intensified over the years to the point that he currently had to have loud background noise in his vicinity in order to concentrate during the day or sleep at night.  His spouse confirmed that he began complaining of ringing in his ears while he was still in service and that the ringing became both more intense and more frequent over the years.  The Veteran also stated during the hearing that he did not wear ear protection when working with artillery and small arms while in service.  

As for his hearing loss, the Veteran asserted that his hearing had progressively worsened after service and that he currently had difficulty hearing conversation from time to time.  He also referred to research that he had submitted to VA regarding hearing loss that is not detectable using traditional auditory threshold testing as well as the potential connection between diabetes mellitus type II, which the Veteran is service-connected for, and hearing loss.  

Given the above, the Veteran must be scheduled for a VA audiological examination for the purpose of providing an opinion as to the etiology of both conditions.  

Moving on the claim of service connection for ITP, the Board notes that the Veteran has also never been afforded a VA examination in order to evaluate the nature and etiology of the condition.  In support of his claim, the Veteran submitted a letter received by VA in October 2010 from a Dr. A.F. who stated that she had been treating the Veteran for ITP since 2003.  She opined that it was at least as likely as not that the Veteran's ITP was related to military service, specifically as due to herbicide exposure and/or exposure to contaminated water while he was stationed at Camp Lejeune.  She noted that the Veteran's duties as combat engineer required that he handle contaminated water.  The Veteran echoed her contentions during the March 2017 hearing, and has submitted several research articles during the pendency of the appeal pertaining to the connection between herbicide and/or benzene exposure and the development of ITP.  

Dr. A.F.'s October 2010 letter, coupled with the Veteran's assertions during the March 2017 hearing and his submitted research, satisfies the low evidentiary threshold necessary to trigger VA's obligation to provide him with an examination.  McLendon, 20 Vet. App. at 83.  Thus, the Veteran must be scheduled for a VA examination to evaluate the nature and etiology of the ITP, to specifically include a discussion of whether the condition is due to herbicide exposure and/or exposure to Camp Lejeune contaminated water. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically, the Veteran should provide VA with authorization to obtain outstanding medical records from the Veteran's ophthalmologist as detailed during the March 2017 hearing.  Furthermore, regardless of how the Veteran responds, the RO must obtain and associate updated VA treatment records dating from July 2014. 

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(c)(1) and 38 C.F.R. § 3.159(e).  To that end, the Veteran should be invited to submit additional evidence in support of his claim, to include statements from friends, relatives and "buddy statements". 

2.  After completing the above, schedule the Veteran for a VA ophthalmological examination to determine the current severity of his cataract condition.  The entire claims file must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished, and all clinical findings reported in detail.  A complete rationale for any opinions expressed must be provided.

The examiner must set out all necessary information regarding the Veteran's visual fields and visual acuities. Specifically, uncorrected and corrected central visual acuity for distance and near vision must be provided. Measurement of the visual field should be made part of the examination report.  The examiner must discuss all relevant findings within the Veteran's treatment records and discuss whether they indicate eye symptoms of greater severity than those demonstrated on examination.

3.  In addition, the Veteran must also be scheduled for appropriate VA examinations to evaluate the nature and severity of his bilateral SNHL, tinnitus, and ITP conditions.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of these conditions.  All necessary special studies or tests must be accomplished.

With regards to the claims of service connection for bilateral SNHL and tinnitus, the examiner must provide separate opinions as to whether it is at least as likely as not (50 percent probability or greater) that the condition is related to the Veteran's active service.  In providing this opinion, the examiner must consider, and discuss as necessary, Dr. M.N.'s March 2010 positive etiology opinion as well as the Veteran's testimony during the March 2017 hearing regarding his history of tinnitus and bilateral SNHL symptoms and his lack of hearing protection while in service.  Furthermore, the examiner should consider, and comment on as necessary, medical research submitted by the Veteran.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  

As for the ITP claim, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that ITP is related to the Veteran's active service, to include exposure to herbicides and/or exposure to Camp Lejeune contaminated water.  In providing this opinion, the examiner must consider, and discuss as necessary, Dr. A.F.'s positive etiology opinion as well as the Veteran's submitted medical research regarding the connection between Benzene exposure and the development of ITP.  Again, the examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  

4.  After completion of the foregoing, readjudicate the
claim.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




